Exhibit 10.3
SETTLEMENT AGREEMENT AND GENERAL RELEASE
Mike Voss (hereinafter “Voss”) and The Spectranetics Corporation (hereinafter
“the Company”) (hereafter “the Parties”) voluntarily agree to completely settle
and resolve all claims Voss may have against the Company as of the time Voss
executes this Settlement Agreement and General Release, in accordance with the
terms of this Settlement Agreement and General Release, including, but not
limited to, all issues related to or arising out of Voss’s employment with the
Company and the cessation of Voss’s employment with the Company effective as of
July 1, 2009, as follows:
WHEREAS, the Parties want to avoid litigation, costs, legal fees and
inconvenience;
NOW, THEREFORE, for and in consideration of the provisions, covenants and mutual
promises contained herein, the Parties hereby agree as follows:
1. Payment Terms. The Company shall pay Voss in the amounts and at such times as
set forth below within seven (7) days after the expiration of the seven (7) day
revocation period described in Paragraph 12 below, and after receipt by the
Company’s counsel of an original of this Settlement Agreement and General
Release executed and dated by Voss. The payment (“Settlement Payment”) shall be
made in the following manner:
a. The Company will pay and cause to be delivered to Voss, as severance pay, in
the gross amount of One Hundred Seventy Thousand Dollars ($170,000.00) less
required payroll deductions (e.g. health benefits for July) and taxes, payable
in twelve equal installments of $14,166.66, commencing on July 23, 2009 and
ending on December 23, 2009. An IRS Form W-2 will be issued to Voss by the
Company.
b. If Voss elects COBRA coverage, the Company agrees to reimburse Voss up to
$9,151.62 to assist in covering the cost of the COBRA coverage. The Company will
reimburse Voss after receiving receipts showing payment made for contributions
to his COBRA health care coverage by Voss.
c. Voss acknowledges that in this Settlement Agreement and General Release he is
receiving more money, compensation and benefits than he would otherwise be
entitled to receive from the Company.
2. Release.
a. To the greatest extent permitted by law, Voss agrees to release the Company
regarding all claims he has or might have as of the time of execution of this
Settlement Agreement and General Release, whether known or unknown. By way of
explanation, but not limiting its completeness, Voss, hereby fully, finally and
unconditionally releases, compromises, waives and forever discharges the Company
from and for any and all claims, liabilities, suits, discrimination or other
charges, personal injuries, demands, debts, liens, damages, costs, grievances,
injuries, actions or rights of action of any nature whatsoever, known or
unknown, liquidated or unliquidated, absolute or contingent, whether in tort,
contract, or otherwise, in law or in equity, whether statutory or common law,
which was or could have been filed with any federal, state, local or private
court, agency, arbitrator or any other entity, based directly or indirectly upon
Voss’s employment with the Company, the cessation of his employment, and any
alleged act or omission to act by the Released Parties, whether related or
unrelated to his employment, occurring and/or accruing prior to the execution,
by Voss, of this Settlement Agreement and General Release. Voss further waives
any right to any form of recovery, compensation or other remedy in any action
brought by him or on his behalf.

 

 



--------------------------------------------------------------------------------



 



b. Without limiting the foregoing terms, this Settlement Agreement and General
Release specifically includes all claims of Voss. The release includes any tort,
and any and all claims Voss may have arising from any federal, state or local
constitution, statute, regulation, rule, ordinance, order, public policy,
contract or common law, and all claims under the Age Discrimination in
Employment Act.
c. This Settlement Agreement and General Release includes and extinguishes all
claims Voss may have for equitable and legal relief, attorneys’ fees and costs.
More particularly, Voss acknowledges that this Settlement Agreement and General
Release is intended to be a resolution of disputed claims and that Voss is not a
“prevailing party.” Moreover, Voss specifically intends and agrees that this
Agreement and Release fully contemplates claims for attorney’s fees and costs,
and hereby waives, compromises, releases and discharges any such claims and
liens.
d. Voss agrees that this release includes all claims and potential claims
against the Company and any affiliated companies, including their parents,
subsidiaries, divisions, partners, joint ventures, sister corporations, and as
intended third-party beneficiaries, their predecessors, successors, heirs and
assigns, and their past, present and future owners, directors, officers,
members, agents, attorneys, Voss’s representatives, trustees, administrators,
fiduciaries and insurers, jointly and severally, in their individual, fiduciary
and corporate capacities (collectively referred to as the “Released Parties”).
e. Voss promises and covenants that he will not file any lawsuit against the
Released Parties based upon any claim covered under the foregoing release,
except that Voss is not prohibited bringing any claim under the Age
Discrimination in Employment Act, as amended, wherein Voss seeks to challenge
whether he knowingly and voluntarily entered into this Settlement Agreement and
General Release.
f. Nothing in this release restricts Voss’s right to enforce this Settlement
Agreement and General Release and the promises set forth herein.
g. Voss acknowledges that he has (or prior to expiration of the revocation
period in paragraph 12 he has) received all compensation due him, including base
pay, commissions, reimbursement of expenses, vacation pay, other PTO, or the
like.
3. Nonassignment. Voss expressly promises the Company that he has not assigned
or transferred, or purported to assign or transfer, and will not assign or
otherwise transfer: (a) any claims, or portions of claims, against the Released
Parties (as defined in Paragraph 2); (b) any rights that he has or may have had
to assert claims on his behalf or on behalf of others against the Released
Parties; and (c) any right he has or may have to the Settlement Payment. Voss
promises that any monies, benefits or other consideration he receives from the
Company are not subject to any liens, garnishments, mortgages or other charges,
and no one else has any claim to any portion of the Settlement Payment.

 

2



--------------------------------------------------------------------------------



 



4. Confidentiality. Voss agrees that neither he nor his agents will disclose
anything relating to his employment, or his separation from employment, except
to his attorneys, tax advisors and immediate family, and such persons shall be
told that the information must be kept confidential. Voss represents further
that in negotiating the terms of this potential agreement, Voss has not already
disclosed the proposed terms to any third-parties.
5. Indemnification. Voss agrees to indemnify and hold each of the Released
Parties harmless from and against any and all loss, cost, damage or expense,
including, without limitation, attorneys’ fees, incurred by the Released
Parties, or any of them, arising out of any breach of this Settlement Agreement
and General Release by Voss, the fact that any representation made herein by
Voss was false when made, or Company’s successful enforcement of this Settlement
Agreement and General Release against Voss, except that this paragraph shall not
apply to a lawsuit changing the validity of this Settlement Agreement and
General Release under the Age Discrimination in Employment Act, as amended.
6. Neutral Construction. The language of all parts of this Settlement Agreement
and General Release shall in all cases be construed as a whole, according to its
fair meaning, and not strictly for or against any of the Parties, regardless of
who drafted the Agreement.
7. Complete Agreement. This Settlement Agreement and General Release sets forth
all of the terms and conditions of the agreement between the Parties concerning
the subject matter hereof and any prior oral communications are superseded by
this Settlement Agreement and General Release. The Parties understand and agree
that all of the terms and promises of this Settlement Agreement and General
Release, other than the “Whereas” clauses which are informational, are
contractual and not a mere recital.
8. Effect on Previous Agreements. This Settlement Agreement and General Release
supersedes any and all prior agreements, understandings and communications
between the Parties, except for that certain Trade Secrets and Confidentiality
Information Agreement, entered into the by the parties on or about July 01,
2008, which agreement he acknowledges remains in full force and effect according
to its terms.
9. Amendment. This Settlement Agreement and General Release may be amended only
by a written document signed by Voss and an authorized Executive Officer of the
Company.
10. Severability. In the event that any of the provisions of this Settlement
Agreement and General Release are found by a judicial or other tribunal to be
unenforceable, the remaining provisions of this Settlement Agreement and General
Release will, at the Company’s discretion, remain enforceable.
11. Nonadmission. This Settlement Agreement and General Release is being entered
into solely for the purpose of resolving any potential claims, and shall not be
construed as: (a) an admission by the Released Parties of any (i) liability or
wrongdoing to Voss, (ii) breach of any agreement, or (iii) violation of a
statute, law or regulation; or (b) a waiver of any defenses as to those matters
within the scope of this Settlement Agreement and General Release. The Company
specifically denies any liability or wrongdoing, and Voss agrees that he will
not state, suggest or imply the contrary to anyone, either directly or
indirectly, whether through counsel or otherwise.

 

3



--------------------------------------------------------------------------------



 



12. Time To Consider Agreement. Voss understands that he has been given
twenty-one (21) days to consider and sign this Settlement Agreement and General
Release (the “consideration period”), and Voss acknowledges and agrees that this
consideration period has been reasonable and adequate. Voss will have seven
(7) days from the date he signs this Settlement Agreement and General Release to
revoke it if he so desires. This Settlement Agreement and General Release shall
not become effective or enforceable until this seven (7) day revocation period
has expired, without revocation, provided the Parties have also continued to
meet all of the conditions in this Settlement Agreement and General Release. If
Voss has not communicated his acceptance of this offer to the Company before the
expiration of this consideration period, this offer automatically expires at
that time, and the Company is not required to take any further action to rescind
or otherwise withdraw the terms of this Agreement.
13. Right to Counsel. Voss acknowledges that he was informed that he has the
right to consult with an attorney before signing this Settlement Agreement and
General Release and that this paragraph shall constitute written notice of the
right to be advised by legal counsel. Additionally, Voss acknowledges that he
has been advised by competent legal counsel of his own choosing in connection
with the review and execution of this Settlement Agreement and General Release
and that he has had an opportunity to and did negotiate over the terms of this
Settlement Agreement and General Release.
14. Additional Terms The Company agrees it will not oppose Voss’s receipt of
unemployment benefits to which he may be entitled.
15. Voss Acknowledgment. Voss declares that he has completely read this
Settlement Agreement and General Release and acknowledges that it is written in
a manner calculated to be understood by Voss. Voss fully understands its terms
and contents, including the rights and obligations hereunder freely, voluntarily
and without coercion enters into this Settlement Agreement and General Release.
Further, Voss agrees and acknowledges that he has had the full opportunity to
investigate all matters pertaining to his claims and that the waiver and release
of all rights or claims he may have under any local, state or federal law is
knowing and voluntary.
PLEASE READ CAREFULLY. THIS DOCUMENT INCLUDES
MIKE VOSS’S RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

                  THE SPECTRANETICS CORPORATION    
 
           
/s/ Mike Voss
 
  By:   /s/ Roger Wertheimer
 
   
MIKE VOSS
Date: 07/06/2009
      Roger Wertheimer, Vice President and General
Counsel for Spectranetics         Date: 07/06/2009    

 

4